DETAILED ACTION
Response to Amendment
The amendment filed on 1/6/22 has been entered.
Claims 19 and 20 have been amended.
Claim 1-19 are under consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (“Chung”) US PG-Pub 2016/0285048.
Chung discloses in Figs. 7-14 a display panel comprising: an upper display substrate (e.g. element 210) comprising a display area (e.g. element EA) and a non-display area (e.g. element NA) adjacent to the display area, the display area comprising pixel areas (e.g. element PX) and a light blocking area (e.g. annotated element BL shown in Fig. 9 below) adjacent to the pixel areas; a lower display substrate (e.g. element 110) comprising display elements (e.g. element 370) respectively overlapping the pixel areas; and a partition wall (e.g. annotated element PW shown in Fig. 11 below) disposed between the upper display substrate and the lower display IS shown in Fig. 11 below) is formed between a portion of the partition wall facing the lower display substrate and the lower display substrate. 
Chung does not explicitly disclose a display panel having the recited length. However, it would have been an obvious matter of choice to form the partition wall to be sized as claimed, since such a modification would have involved a mere change in the size of the constituent components. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). One would have been motivated to change to such a size, depending on the desired thickness for the display panel, and as a result, the size of the constituent components of the panel, including the partition wall.
Allowable Subject Matter
5.	Claims 1-18 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:  See previous Office action mailed on 10/6/21.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US PG-Pub 2003/0201712) a dual panel type display device.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    PNG
    media_image1.png
    926
    807
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1071
    973
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Green B Yara can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED N SEFER/Primary Examiner, Art Unit 2893